DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/22/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Interpretation
 The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 39 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because it is drawn to signals per se.
Claim 39 describes a computer readable medium.  
Further, Applicant's specification, at paragraph 28, fails to explicitly define the scope of a computer readable medium.  Thus, in giving the term its plain meaning (see MPEP 2111.01), the claimed computer readable medium is considered to include data signals per se.  Data signals per se are not statutory as they fail to fall into one of the four statutory categories of invention.
As an additional note, a non-transitory computer readable medium having executable programming instructions stored thereon is considered statutory as non-transitory computer readable media excludes transitory data signals.









Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-40 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Karczewicz et al. (US 20150016537 A1)
Regarding Claim 16, Karczewicz et al. teaches a device for decoding video data (Fig. 6, Element 30; Paragraph 33), the device comprising:
a memory (Fig. 6, Element 71; Paragraph 220); and
processing circuitry coupled to the memory (Paragraphs 220-221) and configured to:
determine a sum of absolute coefficient values of neighboring transform coefficients of a current transform coefficient of a current block of video data (Paragraphs 6-7; Paragraphs 92-94; Paragraph 161);
determine, via performing arithmetic operations on the sum of absolute coefficient values and without using a look-up table that maps between sums of absolute coefficient values and rice parameters, a rice parameter for the current transform coefficient (Paragraphs 205-209);
decode, from a coded video bitstream and using rice-golomb coding with the determined rice parameter, a value of a remainder of the current transform coefficient (Paragraphs 205-209); and
reconstruct, based on the value of the remainder of the current transform coefficient, the current block of video data (Paragraph 189, “The decoded video blocks are then stored in decoded picture buffer 82, which provides reference blocks for subsequent motion compensation and also produces decoded video for presentation on a display device (such as the display device 32 of FIG. 1).”; Paragraphs 205-209).
Regarding Claim 17 Karczewicz et al. teaches the device of claim 16, Karczewicz et al. further teaches wherein, to determine the rice parameter, the processing circuitry is configured to determine the rice parameter via applying a linear function to the determined sum of absolute coefficient values (Paragraphs 6-7; Paragraphs 92-94; Paragraph 161; Paragraphs 205-209).
Regarding Claim 18 Karczewicz et al. teaches the device of claim 16, Karczewicz et al. further teaches wherein, to determine the rice parameter, the processing circuitry is configured to determine the rice parameter in accordance with the following equation:
cRiceParam=(locSumAbs+offset)/m
where cRiceParerm is the rice parameter, locSumAbs is the sum of absolute coefficient values, offset is an offset value, and m is a selectable parameter (Paragraphs 82-94; Paragraphs 117-126).
Regarding Claim 19 Karczewicz et al. teaches the device of claim 18, Karczewicz et al. further teaches wherein offset=−5*baseLevel and m=8, and wherein where baseLevel is the base level that is represented by a context coded portion of the current transform coefficient (Paragraphs 82-94; Paragraphs 117-126; Paragraphs 147-150).
Regarding Claim 20 Karczewicz et al. teaches the device of claim 16, Karczewicz et al. further teaches wherein, to determine the rice parameter, the processing circuitry is further configured to a clipping operation (Paragraphs 82-94; Paragraphs 117-126).
Regarding Claim 21 Karczewicz et al. teaches the device of claim 20, Karczewicz et al. further teaches wherein, to perform the clipping operation, the processing circuitry is configured to perform the following clipping operation CLIP3(a, b, x)=max(a, min(b, x)) (Paragraphs 82-94; Paragraphs 117-126).
Regarding Claim 22 Karczewicz et al. teaches the device of claim 21, Karczewicz et al. further teaches wherein, to determine the rice parameter, the processing circuitry is configured to determine the rice parameter in accordance with the following equation:
cRiceParam=CLIP3(0,N*m,locSumAbs+offset)/m
where cRiceParerm is the rice parameter, locSumAbs is the sum of absolute coefficient values, offset is an offset value, and m is a selectable parameter (Paragraphs 82-94; Paragraphs 117-126).
Regarding Claim 23 Karczewicz et al. teaches the device of claim 21, Karczewicz et al. further teaches wherein, to determine the rice parameter, the processing circuitry is configured to determine the rice parameter in accordance with the following equation:
cRiceParam=CLIP3(0,N,(locSumAbs+offset)/m)
where cRiceParerm is the rice parameter, locSumAbs is the sum of absolute coefficient values, offset is an offset value, and m is a selectable parameter (Paragraphs 82-94; Paragraphs 117-126).
Regarding Claim 24 Karczewicz et al. teaches the device of claim 22, Karczewicz et al. further teaches wherein offset=−5*baseLevel and m=8, and wherein where baseLevel is the base level that is represented by a context coded portion of the current transform coefficient (Paragraphs 82-94; Paragraphs 117-126; Paragraphs 147-150)
Regarding Claim 25 Karczewicz et al. teaches the device of claim 16, Karczewicz et al. further teaches wherein, to determine the rice parameter, the processing circuitry is configured to the rice parameter based on a modified sum of absolute coefficient values (Paragraphs 82-94; Paragraphs 117-126).
Regarding Claim 26 Karczewicz et al. teaches the device of claim 25, Karczewicz et al. further teaches wherein the processing circuitry is further configured to:
determine the modified sum of absolute coefficient values in accordance with the following equation;
locSumAbsmod=locSumAbs−5*baseLevel.
wherein locSumAbsmod is the modified sum of absolute coefficient values, locSumAbs is the sum of absolute coefficient values, and baseLevel is the base level that is represented by a context coded portion of the current transform coefficient (Paragraphs 82-94; Paragraphs 115-126; Paragraph 208).
Regarding Claim 27 Karczewicz et al. teaches the device of claim 25, Karczewicz et al. further teaches wherein, to determine the rice parameter, the processing circuitry is further configured to perform a clipping operation (Paragraphs 82-94; Paragraphs 115-126).
Regarding Claim 28 Karczewicz et al. teaches the device of claim 27, Karczewicz et al. further teaches wherein, to perform the clipping operation, the processing circuitry is configured to clip the value of the sum of absolute coefficient values such that the resulting rice parameter is within a range of zero to N (Paragraphs 82-94; Paragraphs 115-126).
Regarding Claim 29 Karczewicz et al. teaches the device of claim 27, Karczewicz et al. further teaches wherein, to determine the rice parameter, the processing circuitry is configured to determine the rice parameter in accordance with the following equation:
cRiceParam=CLIP3(0,N,(locSumAbs+offset)/m)
where cRiceParerm is the rice parameter, locSumAbs is the sum of absolute coefficient values, offset is an offset value, and m is a selectable parameter (Paragraphs 6-7; Paragraphs 82-94; Paragraphs 115-126; Paragraph 161; Paragraphs 205-209).
Regarding Claim 30 Karczewicz et al. teaches the device of claim 29, Karczewicz et al. further teaches wherein N=3, offset=1, and m=8 such that the processing circuitry determines the rice parameter in accordance with the following equation:
cRiceParam=CLIP3(0,3,(locSumAbs+1)>>3) (Paragraphs 6-7; Paragraphs 82-94; Paragraphs 115-126; Paragraph 161; Paragraphs 205-209).
Method claims 1-15 are drawn to the method of using corresponding apparatus claimed in claims 16-30 and are rejected using the same reasons as used above.
Encoder claims 30-38 are drawn to associated decoder claims 1, 2, 5, 10, 16, 17, 20, and 25, and perform the operations rejected in the decoder claims in an inverse fashion, contain fundamentally similar limitations as rejected above and would be rejected in the same fashion as used above. Karczewicz et al. further teaches an encoder associated with the decoder (Figure 5, Element 20; Paragraph 156).
Claim 39 has limitations similar to claim 30 above and is rejected for similar reasons as used above. Karczewicz et al. further teaches a computer-readable storage medium having stored thereon instructions that, when executed cause one or more processors to perform above discussed tasks (Paragraph 12). 
Claim 40 has limitations similar to claim 30 above and is rejected for similar reasons as used above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHAN MAHMUD whose telephone number is (571)272-7712. The examiner can normally be reached 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 5712727383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARHAN MAHMUD/Primary Examiner, Art Unit 2483